DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Pub 2010/0052564).

With respect to claim 1, Park discloses a backlight driving device comprising (see par 0003; disclose invention relates to a backlight assembly and a method of driving the same): a plurality of drivers configured to drive a plurality of light-emitting elements arranged in a planar shape in each of predetermined drive units arranged in a matrix (see par 0029; discloses backlight assembly 200 includes n driving units C1.about.C4 (e.g., monolithic integrated circuits, which driving units C1.about.C4 are hereinafter also referred to as the first to fourth driving units). The first to fourth driving units C1.about.C4 are used to drive the 2n.times.m light generating blocks B11.about.B2nm; see par 0030; discloses each light generating block B11B2nm includes a plurality of light sources 211 (see FIG. 4)), wherein any two longitudinally adjacent drive units are driven by two different drivers of the plurality of drivers, and any two laterally adjacent drive units are driven by two different drivers of the plurality of drivers (see fig. 2; par 0035; discloses the light generating blocks which are directly adjacent to each other in each of the light source groups are connected to be selectively driven by different driver ICs.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2010/0052564) in view of Hussain et al (US Pub 2014).

With respect to claim 2, Park doesn’t expressly disclose wherein in a case that a first driver of the plurality of drivers has an abnormality, a second driver driving a drive unit adjacent to the drive unit driven by the first driver in the longitudinal or lateral direction drives the drive unit to increase a light emission amount to be larger than a normal case;
In the same field of endeavor, Hussain discloses techniques for operating a backlight of a display device (see abstract); Hussain discloses wherein in a case that a see fig. 19; par 0095; discloses a scenario in which a condition, such as an open circuit or most/all LEDs shorted (i.e., a shorted LED string condition), causes one of the LED strings, here string 84b, to stop operating. In this case, all of the LEDs 84b.sub.1-84b.sub.N stop emitting light; in this case, the PWM duty cycle of the signals driving each of the LEDs of the remaining strings 84a and 84c may be increased, such the LEDs 84a.sub.1-84a.sub.N and 84c.sub.1-84c.sub.N each output more light, represented here by reference number 274. That is, the backlight driver 120 essentially drives the remaining LED strings (84a, 84c) to provide a light output at a greater intensity to compensate for the failed LED string (84b), such that the light contributions from the remaining strings still achieve the same net luminous flux 272);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to drive the remaining operational light-emitting elements at increased luminance in case where a group of light-emitting elements functions abnormally as disclosed by Hussain in order prevent the failure of Light-emitting elements being perceived by the user and the display may continue to operate across its range of brightness settings even without the nonoperational LED string.

With respect to claim 3, Park as modified by Hussain further discloses wherein the drive units arranged in a right-upward diagonal direction are driven by the same see fig. 2; discloses light generating blocks arranged in right-downward diagonal direction are connected and driven by same driver C1).

With respect to claim 4, Park doesn’t expressly disclose wherein in a case that a first drive unit of the drive units is incapable of being driven, the plurality of drivers increase light emission amounts of second drive units adjacent to the first drive unit in the longitudinal and lateral directions from the normal case;
In the same field of endeavor, Hussain discloses techniques for operating a backlight of a display device (see abstract); Hussain discloses wherein in a case that a first drive unit of the drive units is incapable of being driven, the plurality of drivers increase light emission amounts of second drive units adjacent to the first drive unit in the longitudinal and lateral directions from the normal case; (see fig. 19; par 0095; discloses a scenario in which a condition, such as an open circuit or most/all LEDs shorted (i.e., a shorted LED string condition), causes one of the LED strings, here string 84b, to stop operating. In this case, all of the LEDs 84b.sub.1-84b.sub.N stop emitting light; in this case, the PWM duty cycle of the signals driving each of the LEDs of the remaining strings 84a and 84c may be increased, such the LEDs 84a.sub.1-84a.sub.N and 84c.sub.1-84c.sub.N each output more light, represented here by reference number 274. That is, the backlight driver 120 essentially drives the remaining LED strings (84a, 84c) to provide a light output at a greater intensity to compensate for the failed LED string (84b), such that the light contributions from the remaining strings still achieve the same net luminous flux 272);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to drive the remaining operational light-emitting elements at increased luminance in case where a group of light-emitting elements functions abnormally as disclosed by Hussain in order prevent the failure of Light-emitting elements being perceived by the user and the display may continue to operate across its range of brightness settings even without the nonoperational LED string.


With respect to claim 5, Park as modified by Hussain further discloses wherein in the case that the first drive unit is incapable of being driven, the fewer the number of the second drive units, the larger the plurality of drivers increase the light emission amounts of the second drive units to be (see par 0095; discloses FIG. 19 illustrates a scenario in which a condition, such as an open circuit or most/all LEDs shorted (i.e., a shorted LED string condition), causes one of the LED strings, here string 84b, to stop operating. In this case, all of the LEDs 84b.sub.1-84b.sub.N stop emitting light. When this failure is detected by the backlight driver 120, the remaining LED strings, here strings 84a and 84c, are operated in a non-redundant mode in order to still achieve the same luminous flux output 272. For instance, in this case, the PWM duty cycle of the signals driving each of the LEDs of the remaining strings 84a and 84c may be increased, such the LEDs 84a.sub.1-84a.sub.N and 84c.sub.1-84c.sub.N each output more light, represented here by reference number 274).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub 2010/0052564) in view of Hussain et al (US Pub 2014) and Cok (US Pub 2006/0164407).

With respect to claim 6, Park as modified by Hussain further discloses a display device comprising: the backlight driving device according to claim 2 (see fig. 1; par 0025; discloses FIG. 1 is a perspective view showing an exemplary embodiment of a display apparatus employing a backlight assembly); a backlight having the plurality of light-emitting elements (see fig. 1; backlight assembly 200; par 0037; discloses The 2n.times.m light generating blocks B11.about.B2nm are defined on the first printed circuit board 210, and the light-emitting diodes 211 of the light generating blocks B11.about.B2nm are mounted on the first printed circuit board 210. The twelve light-emitting diodes in each light generating block B11.about.B2nm are arranged in 3 rows by 4 columns); a display panel layered on the backlight and controlling a transmission amount of light emitted by the backlight to display an image (see par 0027; discloses Portions of the liquid crystal layer are aligned selectively by electric fields generated between the pixel electrodes and the common electrode, so that the liquid crystal layer may control transmittance of the light from the backlight assembly. Accordingly, the display panel 100 may display desired images using the light having the controlled light transmittance.); 
Park as modified by Hussain don’t expressly disclose an image data adjusting unit adjusting image data provided to the display panel, wherein the image data adjusting unit adjusts the image data so that, in a case that the first driver has an abnormality, a pixel value of a pixel in the display panel located directly above the drive unit driven by the second driver is a value for being darker than the normal case;
In the same field of endeavor, Cok discloses a display device and method for correcting a defect in a display device (see abstract); Cok discloses an image data adjusting unit adjusting image data provided to the display panel, wherein the image data adjusting unit adjusts the image data so that, in a case that the first driver has an abnormality, a pixel value of a pixel in the display panel located directly above the drive unit driven by the second driver is a value for being darker than the normal case (see par 0023; discloses at a relatively high resolution or large viewing distance, the compensated signal drives the defective pixel and one or more additional pixel(s) to provide an output at an average of the desired response to the same signal; if a bright pixel is present, the compensation signal may drive one or more neighboring additional pixels at a lower brightness (dimmer) in combination with the defective pixel so that the average response of the defective pixel(s) and additional pixel(s) is the same as the response would be if no defective pixels were present);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Hussain to drive the neighboring or adjacent pixels as lower brightness in combination with defective pixels as disclosed by Cok in order to prevent the defective pixel from being perceived by the user.

With respect to claim 7, Park as modified by Hussain further discloses a display device comprising: the backlight driving device according to claim 4 (see fig. 1; par 0025; discloses FIG. 1 is a perspective view showing an exemplary embodiment of a display apparatus employing a backlight assembly); a backlight having the plurality of light-emitting elements (see fig. 1; backlight assembly 200; par 0037; discloses The 2n.times.m light generating blocks B11.about.B2nm are defined on the first printed circuit board 210, and the light-emitting diodes 211 of the light generating blocks B11.about.B2nm are mounted on the first printed circuit board 210. The twelve light-emitting diodes in each light generating block B11.about.B2nm are arranged in 3 rows by 4 columns); a display panel layered on the backlight and controlling a transmission amount of light emitted by the backlight to display an image (see par 0027; discloses Portions of the liquid crystal layer are aligned selectively by electric fields generated between the pixel electrodes and the common electrode, so that the liquid crystal layer may control transmittance of the light from the backlight assembly. Accordingly, the display panel 100 may display desired images using the light having the controlled light transmittance.); 
Park as modified by Hussain don’t expressly disclose an image data adjusting unit adjusting image data provided to the display panel, wherein the image data adjusting unit adjusts the image data so that, in a case that the first driver has an abnormality, a pixel value of a pixel in the display panel located directly above the drive unit driven by the second driver is a value for being darker than the normal case;
 Cok discloses a display device and method for correcting a defect in a display device (see abstract); Cok discloses an image data adjusting unit adjusting image data provided to the display panel, wherein the image data adjusting unit adjusts the image data so that, in a case that the first driver has an abnormality, a pixel value of a pixel in the display panel located directly above the drive unit driven by the second driver is a value for being darker than the normal case (see par 0023; discloses at a relatively high resolution or large viewing distance, the compensated signal drives the defective pixel and one or more additional pixel(s) to provide an output at an average of the desired response to the same signal; if a bright pixel is present, the compensation signal may drive one or more neighboring additional pixels at a lower brightness (dimmer) in combination with the defective pixel so that the average response of the defective pixel(s) and additional pixel(s) is the same as the response would be if no defective pixels were present);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Hussain to drive the neighboring or adjacent pixels as lower brightness in combination with defective pixels as disclosed by Cok in order to prevent the defective pixel from being perceived by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                                

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624